Name: Commission Regulation (EEC) No 1981/91 of 5 July 1991 amending Regulation (EEC) No 1204/91 increasing to 150 000 tonnes the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 178/ 10 Official Journal of the European Communities 6 . 7. 91 COMMISSION REGULATION (EEC) No 1981 /91 of 5 July 1991 amending Regulation (EEC) No 1204/91 increasing to 150 000 tonnes the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 2619/90 (4), Whereas Commission Regulation (EEC) No 1204/91 (5), as amended by Regulation (EEC) No 1783/91 (6), opened a standing invitation to tender for the export of 50 000 tonnes of barley held by the French intervention agency ; whereas, in a communication of 27 June 1991 , France informed the Commission of the intention of its interven ­ tion agency to increase by 100 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the French intervention agency for which a standing invita ­ tion to tender for export has been opened should be increased to 1 50 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1204/91 must therefore be amended ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1204/91 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 1 50 000 tonnes of barley to be exported to all third countries. Customs export formalities must be completzed during the period 1 July to 31 August 1991 . 2. The regions in which the 150 000 tonnes of barley are stored are stated in Annex I to this Regula ­ tion .' Article 2 Annex I to Regulation (EEC) No 1204/91 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23 . (J) OJ No L 202, 9 . 7. 1982, p. 23 . (4) OJ No L 249, 12. 9 . 1990, p. 8 . 0 OJ No L 116, 9 . 5 . 1991 , p. 25 . (6) OJ No L 160, 25. 6 . 1991 , p. 10 . 6. 7 . 91 Official Journal of the European Communities No L 178/ 11 ANNEX ANNEX I (tonnes) Place of storage Quantity Amiens 11 000 Bordeaux 5 500 Chalons-sur-Marne 22 000 Dijon 7 000 Lille 4 000 Nancy 15 000 Orleans 43 000 Paris 16 000 Poitiers 16 500 Rouen 10 000'